DETAILED ACTION
		Response to Amendment
 The amendment filed on 02/19/2021 has been entered and considered by Examiner. Claims 1, 3-8, 10-20 are presented for examination.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Camron Bagheri on 02/23/2021.
The application has been amended as follows:
Title: “-- HANDOVER METHOD WITH LINK FAILURE RECOVERY, A WIRELESS DEVICE AND A BASE STATION FOR IMPLEMENTING SUCH METHOD --”
Allowable Subject Matter
Claims 1, 3-8, 10-20 are allowed. 
	The following is an Examiner’s statement of reasons for allowance:
	Cam-Winget discloses (Figs. 1-11) a method of communicating with a network in a wireless communication system, the method performed by a user equipment (UE) and comprising:  
	performing cell selection procedure upon detection of the radio link failure to identify a target cell (step 780, or 850); and 
	Based on the cell selection procedure, transmitting a message to request a connection re-establishment with the target cell (710, 832, 1010, 1110), 

	wherein the authentication vector (authentication message) is to be used for verifying the UE for connection re-establishment with the target cell. (Fig. 6 step 4) [0100, 0098, 0088, 0022-25, 0056]. 
	However, Nguyen discloses the UNIQUE KEY is a shared key [0019-20].
	Nguyen also discloses based on the cell selection procedure, transmitting a message to request a connection re-establishment to with the target cell (Fig. 5 step 1) [0035-36];
	wherein the message includes an identifier of the UE and an authentication vector (authentication message), the authentication vector being created based on:
	a secret key (UNIQUE KEY) shared between available to the UE and the source cell; and an identifier of the selected cell (Fig. 4 and 5) [0036-37], and 
	wherein the authentication vector is to be used for verifying the UE at the selected cell [0036-37].	
Kang discloses detecting a radio link failure between the UE and a source cell [0109, 0162-164];
	However, all cited prior arts of record fail to disclose in claims 1, 8, and 15, the rationale and reasoning stated in Applicant’s Arguments/Remarks filed on 02/19/2021.

Inquiries 

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, PÉREZ-GUTIÉRREZ RAFAEL can be reached on 571-272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAKEE FANG/
Primary Examiner, Art Unit 2642